In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00107-CR



           SAM LAMAR BUSBY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 1
                   Hunt County, Texas
              Trial Court No. CR1401047




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                  MEMORANDUM OPINION
        Sam Lamar Busby was convicted by a jury of the offense of harassment and was sentenced

by the trial court to 180 days’ incarceration. After punishment was assessed, Busby signed a

waiver of his right to appeal. Further, the trial court’s certification of Busby’s right to appeal,

which was signed by Busby, indicates that Busby waived his right to appeal.

        Pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure, this Court is required

to dismiss an appeal if, as in this case, the trial court’s certification correctly indicates that there is

no right of appeal or that the right of appeal has been waived. See TEX. R. APP. P. 25.2(d).

        By letter dated July 15, 2015, we notified Busby of this potential defect in our jurisdiction

and afforded him an opportunity to respond. No response has been filed.

        In light of the foregoing, we dismiss this appeal for want of jurisdiction.



                                                 Ralph K. Burgess
                                                 Justice

Date Submitted:         August 25, 2015
Date Decided:           August 26, 2015

Do Not Publish




                                                    2